NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 09a0343n.06
                              Filed: May 15, 2009

                                              No. 08-1631

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MATTHEW L. STREATER, et al.,                        )
                                                    )
                Plaintiffs-Appellants,              )    APPEAL FROM THE DISTRICT
                                                    )    COURT FOR THE EASTERN
        v.                                          )    DISTRICT OF MICHIGAN
                                                    )
MICHAEL A. COX, et al.,                             )
                                                    )
                Defendants-Appellees.               )


BEFORE: KETHLEDGE and WHITE, Circuit Judges; and POLSTER, District Judge.*

        Dan Aaron Polster, District Judge. Plaintiff Matthew Streater and his co-workers appeal

an order of the district court granting Defendants-Appellees’ motion for judgment on the pleadings

and denying motions for reconsideration. For the reasons to follow, we affirm.

                                                    I.

        On March 16, 2005, Defendant George Harris, a Special Agent in the Child Support Division

of the Michigan Attorney General’s Office who had investigated Streater for nonsupport, prepared

an affidavit in support of a warrant to search Streater’s businesses operating from 20419 Grand

River, Detroit, Michigan. After the affidavit was reviewed and signed by Defendant Michigan

Assistant Attorney General Felicia M. Courtright, Harris presented the affidavit to a Magistrate, who

reviewed the affidavit and signed the warrant. Harris and Defendant Special Agent Michael

        *
          The Honorable Dan Aaron Polster, United States District Judge for the Northern District of Ohio,
sitting by designation.
Williams then executed the search of Streater’s businesses over a six-hour period during which time

they ordered Streater’s co-workers to leave the premises. The search yielded financial records and

business licenses showing that Streater owned the businesses located at that address and had the

ability to meet his support obligations.

          Consequently, in January 2005, Assistant Attorney General Courtright authorized the

issuance of four felony complaints against Matthew Streater for failure to pay child support to four

separate women who bore his children. In July 2005, the Circuit Court for Wayne County denied

Streater’s motion to quash information and his motion to dismiss the complaints, as well as his

motions for rehearing both matters. In September 2005, the Circuit Court denied Streater’s motion

to dismiss the criminal proceedings based on alleged violations of his state and federal constitutional

rights.

          In October 2005, Streater entered guilty pleas on all four cases pursuant to negotiated plea

agreements. The plea agreements required Streater to make lump sum payments of $2500 on each

of the four files by December 16, 2005, and $3750 on each of the four files by February 3, 2006 –

the day he was scheduled to be sentenced. The agreements also required him to make monthly

payments of $1100, to be distributed among the four files. On sentencing day, after making no

support payments whatsoever, Streater filed a motion to adjourn his sentence – and spent the next

several months filing numerous documents, which had the effect of postponing his sentencing and

his support payments.




                                                   2
       In April 2006, two of the cases against Streater were dismissed based on a then-recent

decision by the Supreme Court of Michigan, People v. Monaco, 474 Mich. 48 (2006). The effect

of Monaco was to preclude prosecution of those cases due to a problem with the charging periods

alleged therein. On April 26, 2006, two new warrants with proper charging times were issued and

two new complaints were filed. The new cases were consolidated with the old cases for further

proceedings. Streater responded by filing an emergency motion to dismiss the new cases.

       In August 2006, Streater entered negotiated plea agreements with the government on the two

original cases wherein he pled guilty to attempted felony nonsupport. He was sentenced to 60

months’ probation with restitution of $158,901, the amount he owed on all four cases. He agreed

to pay $300 per month on each of the four files for arrears payments, along with his current monthly

support obligations and four annual lump sum payments of $5,000, to be equally divided among the

four files, on or before August 30 of 2006, 2007, 2008 and 2009. The two new cases were adjourned

until August 30, 2007, at which time they would be dismissed if Streater complied with his monthly

and lump sum payments. Notwithstanding the execution of the plea agreements, Streater continued

to challenge the validity of his convictions in the state appellate courts.

       On March 16, 2007, Streater and co-workers Shawn Diane Jordan, Thomas P. Paxson, Carl

Malone and James E. Myers, along with Mather I. Ben dba Professional Collision and Dealer Auto

Glass, filed a pro se complaint against Michigan Attorney General Michael Cox, Assistant Attorney

Generals Courtright and Norman W. Donker (whose only apparent relationship with the case was

his involvement in plea negotiations), and Special Agents Harris and Williams. Plaintiffs alleged

that the execution of the search warrants constituted intentional interference with business or




                                                  3
“taking,” and an unconstitutional invasion of privacy. Streater himself alleged that the filing of new

criminal charges after the dismissal of time-barred ones constituted malicious prosecution.1

       In February 2008, the district court granted a motion for judgment on the pleadings filed by

all Defendants. The court concluded that the claims against Defendants in their official capacities

were barred by the Eleventh Amendment, citing Pennhurst State School & Hospital v. Halderman,

465 U.S. 89, 99-101 and Seminole Tribe of Florida v. Florida, 517 U.S. 44 (1996). The court ruled

that absolute prosecutorial immunity barred the claims against Defendants Cox, Courtright and

Donker, citing Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976) and Grant v. Hollenbach, 870 F.2d

1135, 1138 (6th Cir. 1989). The court observed that Plaintiffs were seeking damages against

Defendants Harris and Williams in their individual capacities based on the execution of the search

warrant. The court found that Plaintiffs’ allegation, that they were unlawfully seized because they

were forced to leave the office for six hours, implicated the Fourth Amendment. However, the court

concluded that they could not establish a Fourth Amendment violation because they were not

“seized” in any way. Streater v. Cox, No. 07-11163, 2008 WL 564884, at *2 (E.D. Mich. Feb. 28,

2008) (citing Michigan v. Summers, 452 U.S. 692, 705 (1981)). Because no constitutional violation

was alleged, the Court concluded that these particular Defendants were entitled to qualified

immunity. Id. (citing Saucier v. Katz, 533 U.S. 194 (2001).)

       On appeal, Plaintiffs argue that Defendants violated their Fourth Amendment rights when

executing the search warrants at Streater’s home and businesses on March 16, 2005. Streater seeks

damages for a broken lock on his briefcase. The other Plaintiffs seek damages for “lost business”


       1
        Streater also alleged a violation of the federal Fair Debt Collection Practices Act
(“FDCPA”). The court dismissed the FDCPA claim because none of Defendants was a “debt
collector” under the terms of the statute. Plaintiffs did not appeal this ruling.

                                                  4
stemming from a six-hour period of time they were ordered off the premises by Defendants Harris

and Williams during the execution of the search warrant. They also argue that Defendant Harris’

refusal to return their business licenses for four to five months constituted an unlawful seizure.

                                                  II.

       We review the district court’s ruling on a motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c) under the same de novo standard employed for a motion to

dismiss under Rule 12(b)(6). Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir.

2008). “For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.” Id. (quoting JP

Morgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal citation and

quotation marks omitted)).

       This court recently explained the pleading requirements that are necessary to survive a Rule

12(c) motion for judgment on the pleadings:

       In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929
       (2007), the Supreme Court explained that “a plaintiff’s obligation to provide the
       ‘grounds’ of ‘his entitle[ment] to relief’ requires more than labels and conclusions,
       and a formulaic recitation of the elements of a cause of action will not do. . . . Factual
       allegations must be enough to raise a right to relief above the speculative level. . . .”
       Id. at 1964-65 (internal citations omitted). In Erickson v. Pardus, 550 U.S. __, 127
       S.Ct. 2197, 167 L.Ed.2d 1081 (2007), decided two weeks after Twombly, however,
       the Supreme Court affirmed that “Federal Rule of Civil Procedure 8(a)(2) requires
       only ‘a short and plain statement of the claim showing that the pleader is entitled to
       relief.’ Specific facts are not necessary; the statement need only ‘give the defendant
       fair notice of what the . . . claim is and the grounds upon which it rests.’ ” Id. at 2200
       (quoting Twombly, 127 S.Ct. at 1964). The opinion in Erickson reiterated that “when
       ruling on a defendant’s motion to dismiss, a judge must accept as true all of the
       factual allegations contained in the complaint.” Id. (citing Twombly, 127 S.Ct. at
       1965). We read the Twombly and Erickson decisions in conjunction with one another


                                                   5
       when reviewing a district court’s decision to grant a motion to dismiss for failure to
       state a claim or a motion for judgment on the pleadings pursuant to Federal Rule of
       Civil Procedure 12.

Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 295-96 (6th Cir 2008). Further, where a

motion for reconsideration seeks review of a district court’s ruling on a motion for judgment on the

pleadings, we review that ruling de novo rather than for an abuse of discretion. Cf. Abnet v. Unifab

Corp., No. 06-2010, 2009 WL 232998, at *3 (6th Cir. Feb. 3, 2009) (citing Greenwell v. Parsley,

541 F.3d 401, 403 (6th Cir. 2008) (citation omitted) (applying de novo standard of review to a

motion for reconsideration seeking review of a summary judgment motion)).

                                                  III.

       The district court correctly ruled, citing the relevant cases, that the claims against Defendants

Courtright, Harris and Williams in their official capacities were barred by the Eleventh Amendment.

The court also correctly ruled that, because Courtright, Harris and Williams are officers of the State

of Michigan, they are not deemed “persons” under 42 U.S.C. § 1983; thus, they are not subject to

suit in their official capacities. Will v. Mich. Dept. of State Police, 491 U.S. 58 (1989).

       The district court is also correct that the claims against Defendant Courtright in her individual

capacity are barred by prosecutorial immunity. “Prosecutors generally enjoy absolute immunity for

acts taken ‘in initiating a prosecution and in presenting the State’s case.’ ” Vakilian v. Shaw, No. 07-

1576, 2008 WL 4997503, at *7 (6th Cir. Nov. 24, 2008) (quoting Imbler, 424 U.S. at 431). We look

to “the nature of the function performed, not the identity of the actor who performed it.” Id. (quoting

Forrester v. White, 484 U.S. 219, 229 (1988)). Absolute prosecutorial immunity also attaches to

“administrative or investigative acts necessary for a prosecutor to initiate or maintain a criminal

prosecution.” Id. (quoting Ireland v. Tunis, 113 F.3d 1435, 1446-47 (6th Cir. 1997)). This means


                                                   6
that the decision to file a criminal complaint and to seek issuance of an arrest or search warrant are

quasi-judicial duties involved in initiating a prosecution; thus, they are protected by prosecutorial

immunity. Id.

        Below, Streater argued that he was unconstitutionally prosecuted by Courtright when she

filed two criminal complaints with the proper charging method pursuant to Monaco, shortly after the

two flawed complaints were dismissed. This allegation falls squarely within the aforementioned

conduct protected by prosecutorial immunity. Now, Streater argues that Courtright’s conduct in

prosecuting him and authorizing the issuance of search warrants for his home and businesses is

unconstitutional because the felony nonsupport statute is a strict liability offense. He cites no case

law for this legal conclusion. In any event, prosecuting nonsupport felons and authorizing the

issuance of a search warrant in the context of a criminal investigation is a quasi-judicial task that is

protected by prosecutorial immunity. Tunis, 113 F.3d at 1446-47.

        In response to the argument that Defendants Harris and Williams were protected by qualified

immunity, the district court cited the standard enunciated in Saucier. Under Saucier, which applied

when the court below evaluated the motion for judgment on the pleadings, district courts evaluating

qualified-immunity motions were required to perform a two-step inquiry to determine whether a

defendant was protected by qualified immunity. Saucier, 533 U.S. at 201. First, the court was

required to determine whether the defendant violated a constitutional right. Id. If it so determined,

the court was then required to determine whether the right violated was clearly established. Id.

Although Saucier held that the two questions must be decided in this precise order, the Supreme

Court recently retreated from that requirement and now allows the lower courts to decide the

questions in either order. Pearson v. Callahan, – U.S. –, 129 S.Ct. 808, 821, 172 L.Ed.2d 565, –


                                                   7
(2009). Because Pearson granted lower courts the discretion to determine the order in which to

conduct the qualified-immunity analysis, it has no impact on this case. In any event, the plaintiff

bears the burden of demonstrating that the defendant is not entitled to qualified immunity.

Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006).

          Below, Plaintiffs claimed that the six-hour removal from their offices while the search

warrant was being executed violated their Fourth Amendment rights. The district court correctly

concluded that this did not constitute a Fourth Amendment violation because Plaintiffs were never

seized.

          Plaintiffs argue that they were put out of business for four to five months because Defendants

seized their business licenses without which they could not operate. To the extent Plaintiffs are

claiming that the seizure of their business licenses constituted an unlawful seizure in violation of the

Fourth Amendment, that claim fails. The seizure of property pursuant to an unchallenged search

warrant does not violate the Fourth Amendment. Fox v. Van Oosterum, 176 F.3d 342, 350 (6th Cir.

1999). Plaintiffs have not asserted that the search warrant was invalid. Law enforcement officers

are entitled to qualified immunity when they execute a search relying on a judicially secured warrant.

Hale v. Kart, 396 F.3d 721, 724 (6th Cir. 2005). The search warrant in this case specifically allowed

the seizure of business licenses. (JA 136.) No plaintiff has identified any statement in the search

warrant affidavit he or she believes is false, identified any defendant who misrepresented the truth

in applying for the warrant or argued that such misrepresentations were material to a finding of

probable cause. Vakilian, 335 F.3d at 517.

          Rather, Plaintiffs argue that there was no legal basis for the search warrant because felony

nonsupport is a strict liability offense and “nothing indicating probable cause for a search is


                                                    8
contained in the pleadings.” These arguments lack merit. Plaintiffs cite no case law, and we can

find none, to support the contention that an investigating officer is automatically liable for § 1983

damages when seeking a search warrant for felony nonsupport because that crime is a strict liability

offense. Furthermore, attached to Plaintiffs’ own briefs below is an examination of Special Agent

Harris who testified in the district court that he sought the warrant after his initial investigation

showed that Streater was a self-employed person with a $400,000 home mortgage who owned, or

was associated with, several businesses and may well have the ability to meet his support

obligations. Consequently, Plaintiffs’ argument that nothing below indicated probable cause for a

search contradicts the record.

       Plaintiffs have also failed to state a Fourteenth Amendment claim. Once there is a lawful

seizure of property, the continued unlawful retention of that property is analyzed under the Due

Process Clause. Fox, 176 F.3d at 351-52. Plaintiffs bringing a due process claim must assert that

either (1) they were deprived of property as the result of an established state procedure that violates

due process, or (2) the defendants deprived them of property pursuant to a random and unauthorized

act and that available state remedies would not adequately compensate for the loss. Macene v. MJW,

Inc., 951 F.2d 700, 706 (6th Cir. 1991). Plaintiffs cannot assert that they were deprived of the

licenses based on a random unauthorized act or as the result of an established procedure that violates

due process because the licenses were seized pursuant to the execution of a valid search warrant.

Moreover, Plaintiffs have failed to allege the unavailability of adequate state procedures (e.g., a

motion to return property) to secure the return of their licenses. Thus, they have failed to assert a

Fourteenth Amendment claim.




                                                  9
        To the extent that Plaintiffs are claiming that the holding of their business licenses is an

unconstitutional “taking” under the Fifth Amendment, it also fails. The Fifth Amendment does not

prohibit the taking of property; it prohibits taking without just compensation. Hensley v. Columbus,

No. 07-4343, 2009 WL 425973, at *1 (6th Cir. Feb. 23, 2009) (citing Williamson County Reg’l

Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 194 (1985)). “Thus, even after a taking, the

government has not violated the Constitution until it refuses to compensate the owner.” Id. (citing

Williamson, 473 U.S. at 194-95 & n. 13)). The district court cannot entertain a “taking” claim until

the plaintiff shows it received a final decision from the relevant government entity and it sought

compensation through the applicable government procedures. Id. There is no assertion that

Plaintiffs attempted to use relevant procedures to facilitate the return of their property or that they

were denied just compensation. Accordingly, this claim fails.

        Streater’s claim, that Defendants’ conduct in breaking the lock to his briefcase during the

search violated his Fourth Amendment rights, also lacks merit. As the Supreme Court has observed,

“officers executing search warrants on occasion must damage property in order to perform their

duty.” Dalia v. United States, 441 U.S. 238, 258 (1979). Because the alleged damage was de

minimis, it does not form the basis for a constitutional claim.

        Finally, the district court properly denied Plaintiffs’ motions for reconsideration. Pursuant

to Rule 7.1(g)(3) of the Local Rules of the United States District Court for the Eastern District of

Michigan, a district court will not grant a motion for reconsideration that presents “the same issues

ruled upon by the court, either expressly or by implication.” Id. The movant must demonstrate “a

palpable defect” by which the court and the parties have been misled and show that correcting the

defect will result in a different disposition of the case. Id. In denying Plaintiffs’ motions, the district


                                                    10
court found that Plaintiffs merely presented the same legal issues upon which the court previously

ruled and failed to demonstrate a palpable defect by which the court and the parties were misled.

Because Plaintiffs have not presented any support for the argument that the district court improperly

denied the motions, this issue also fails. United States v. Savage, 99 Fed. Appx. 583, 585 (6th Cir.

2004).

                                                IV.

         It appears that Matthew Streater has used every means possible to thwart his financial

obligations to the mothers of his children. This effort is meritless as well. Streater admits that he

owned the businesses that were the subject of the search warrant and he pled guilty to attempted

felony nonsupport. His co-workers failed to assert that the purported inability to recover their

business licenses violated the Fifth or Fourteenth Amendments. Accordingly, we AFFIRM.




                                                 11